Motion in so far as it seeks consolidation of the two appeals granted. Motion in so far as it seeks a stay of the order dated June 6, 1940, providing for the payment of an additional counsel fee of $450, and a resettlement of the order of this court dated June 7,1940 [ante, p. 1021], so as to dispense with filing an undertaking with corporate surety, granted, without costs, on condition that within ten days from the entry of the order hereon defendant turn over to the receiver the certificates for 475 shares of F. W. Woolworth Company stock pursuant to the decision of this court in Sherman v. Sherman (post, p. 1092), decided herewith. In the event the condition be not complied with, the motion for a stay and for resettlement is denied, with ten dollars costs. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.